ORDER
ENRIQUE S. LAMOUTTE, Chief Judge.
On December 18,1986 this Court entered an Opinion and Order 74 B.R. 131 dismissing this petition, upholding in part, and vacating in part a prior Order entered on October 29, 1986. Judgment was entered accordingly by the Clerk on that same date.
On December 24, 1986 debtor filed a Notice of Appeal informing the Court that an appeal from the aforementioned Judgment was filed in the U.S. District Court for the District of Puerto Rico. On Janu*137ary 5, 1987 debtor filed a Motion for Stay of Judgment Pending Appeal. We proceed to review the case, and the applicable law.
The Court held in Martinez Rodriguez v. Jimenez, 537 F.2d 1, 2 (1st Cir.1976) that:
“The applicable standards for a party seeking a stay of an injunctive order pending appeal are (1) a strong showing that he is likely to succeed on the merits of the appeal; (2) a showing that unless a stay is granted he will suffer irreparable injury; (3) a showing that no substantial harm will come to other interested parties, and (4) a showing that a stay will do no harm to the public interest”. (Emphasis supplied)
See also, In Re Corporacion de Servicios Medicos Hospitalarios de Fajardo, 60 B.R. 935, 936 (D.Puerto Rico 1986).
After a careful review of debtor’s case, Rules 7062 and 8005 of the Bankruptcy Rules, and the applicable standards to stay an order pending appeal, we find that the debtor has failed to meet the four criteria cited above. Debtor failed to bring forward convincing arguments showing that he has a strong case in appeal; that he will suffer an irreparable injury if stay is denied; that no substantial harm will be caused to other interested parties; and, that the stay will do no harm to the public interest. In Re Corporacion de Servicios Medicos Hospitalarios de Fajardo, supra. Mere allegations of these four criteria without a strong showing of success on the merits, and of real harm if stay is denied, are not sufficient to move this Court to stay judgment pending appeal.
WHEREFORE, debtor’s Motion for Stay of Judgment Pending Appeal is hereby DENIED.
IT IS SO ORDERED.